Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


DETAILED ACTION


Response to Amendment

This office action is in response to the amendment filed on 11/27/2021.  Claims 1-20 are pending in the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 11-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Burbidge et al (US 20170135024, "Burbidge") in view of Kim et al (US 20190045577, “Kim”).
Re claims 1, 11 and 20, Burbidge discloses a system comprising a base station (figure 4a, element 410) comprising one or more processors and memory (figure 3, elements 302 and 304) and a wireless device (figure 4a, element 412) comprising one or more processors (figure 7, elements 710, 712 and 714) and memory (figure 7, element 716) for transmitting/receiving one or more access control parameters of an access control procedure comprising an access barring check for an access attempt that is associated with at least one of a first access category and a first access identity (figure 4a, broadcasting system information including category barring time; paragraph [0114]), wherein: the at least one of the first access category and the first access identity is associated with a wireless device of a reduced capability type (paragraph [0084], UE category); and the reduced capability type is associated with reduced capabilities compared to a non-reduced capability type (paragraph [0084], UE categories 0-12); and determining, based on the access barring check and using the one or more access control parameters, whether an access attempt that is associated with the at least one of the first access category and the first access identity is barred or allowed (figure 4a, use category barring time if cell is determined to be barred). Burbidge fails to disclose the access attempt is associated with a first access category, in a plurality of access categories, and a
first access identity in a plurality of access identities, but Kim discloses the access attempt is associated with a first access category, in a plurality of access categories (paragraph [0243], access category numbers 0-63), and a first access identity in a plurality of access identities (paragraph [0242], access identity numbers 0-15) (figure 4f, operation 4f-30). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of 
	Re claims 2 and 12, Burbidge discloses the reduced capabilities comprise one or more of: a reduced bandwidth; a reduced number of antennas; a half-duplex operation; a relaxed processing time; and a relaxed processing capability (paragraph [0084], low performance, low data rate).
	Re claims 3 and 13, Burbidge discloses all of the limitations of the base claim, but fails to disclose the one or more access control parameters comprise an access barring factor parameter indicating a probability that the access attempt is allowed based on the access barring check. However, Kim discloses providing information for use in determining whether an access is permitted in the form of a bitmap of which each bit is set to on or off or a probability information (paragraph [0659]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Burbidge with Kim for the benefit of performing RRC connection setup.
	Re claims 4 and 14, Burbidge discloses the one or more access control parameters comprise a barring time parameter indicating a time duration before a new access attempt in response to the access attempt, based on the access barring check, being barred (paragraph [0076]).
	Re claims 5 and 15, Burbidge discloses the wireless device is of the reduced capability type; and the access barring check, using the one or more access control parameters, is based on the wireless device being of the reduced capability type (paragraph [0086]).

first public land mobile network (PLMN). However, Kim discloses providing PLMN-specific barring configuration information sets (paragraph [0114]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Burbidge with Kim for the benefit of providing non-access-related functionalities or indicating whether the access to the high priority access service would be permitted per category.
	Re claims 7 and 17, Burbidge discloses initiating the access attempt in response to the access attempt being allowed (paragraph [0120]).
	Re claims 8 and 18, Burbidge discloses a first parameter, of the one or more access control parameters, comprises a plurality of bits; a first bit, of the plurality of bits, is associated with the first access identity; and a value of the first bit indicates whether an access attempt is allowed for the first access identity (system information indicating category 0 UE is barred to access the cell, paragraph [0111]).

Claims 9, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Burbidge in view of Kim and further in view of Yang et al (US 10142914, “Yang”).
	Re claims 9, 10 and 19, Burbidge discloses all of the limitations of the base claim, but fails to disclose the wireless device is in a radio resource control (RRC) idle state or an RRC inactive state; or an RRC connected state. However, Yang discloses the wireless device is in a radio resource control (RRC) idle state and the transmitting the random access preamble is for transitioning from the RRC idle state or the RRC inactive state to .  

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong Cho whose telephone number is 571-272-3087.  The examiner can normally be reached on Mon-Fri during 7 am to 4 pm.

Information regarding the status of an application may be obtained from the published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HONG S CHO/
Primary Examiner, Art Unit 2467